Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00385-CV

                          TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                       Appellant

                                                    v.

                                        Krystal Dawn MATHIS,
                                                Appellee

                     From the 451st Judicial District Court, Kendall County, Texas
                                       Trial Court No. 15-576
                              Honorable Bill R. Palmer, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 22, 2018

DISMISSED

           Appellant and appellee have filed an agreed motion to dismiss this appeal due to settlement.

We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal

are taxed against the party who incurred them.

                                                     PER CURIAM